Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-16 of U.S. Patent No. 10648251. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘251 are narrower in scope and thus anticipate the claims of the instant application ‘450.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-16 of U.S. Patent No. 11293235. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘235 are narrower in scope and thus anticipate the claims of the instant application ‘450.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “linkage” (see claims 7 and 15 which recite a “linkage” coupled to linear actuator 302 which appears to be different from the “linkage” 312 recited in claims 5 and 13 in which the linkage 312 is coupled to the single hydraulic cylinder 318 as opposed to the linear actuator 302) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claim set as a whole should be reviewed for use of consistent claim terminology in relation to the claim terms “drill stem” and “drill stem segment”.
Claim 1 is objected to because of the following informalities: in line 4, it is suggested to replace the period punctuation “.” with --; and-- to improve clarity.
Claim 7 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the claim term “a drill stem” to avoid a double inclusion issue.
Claim 8 is objected to because of the following informalities: in the last line, it is suggested to replace the article “a” with --the-- in the claim term “a drill stem” to avoid a double inclusion issue.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “different ranges of motion” (e.g. see claim 1; one suggestion would be to assign a reference numeral and a lead line for each range of motion and to update the figure(s) accordingly; otherwise, applicant can clarify for the record which existing reference numeral(s) refer to the different ranges of motion); “common line” (e.g. see claim 1; one suggestion would be to assign a reference numeral if one has not yet been assigned; otherwise, applicant can clarify for the record which existing reference numeral refers to the common line).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 11-12, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the drill stem segment” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, it is not clear what the metes and bounds are between the “linkage” and the “drill stem gripper”. For examination purposes, examiner assumes that the “linkage” refers to arm 315 shown in Figure 3.
Claim 11 recites the limitation “the drill stem segment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, it is not clear what the metes and bounds are between the “linkage” and the “drill stem gripper”. For examination purposes, examiner assumes that the “linkage” refers to arm 315 shown in Figure 3.
Regarding claim 19, it is not clear what the metes and bounds are between the “gripping device” recited in line 1 and the “drill stem gripper” recited in line 2. For examination purposes, examiner assumes that the gripping device comprises a drill stem gripper.
The corresponding depending claim(s) of the indefinite claim(s) that have been rejected under 35 USC 112(b) as described above is/are also considered to be indefinite since the corresponding depending claim(s) depend(s) from the indefinite claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanzel US6223837.
Regarding independent claim 1, Lanzel discloses, in Figures 1-19,
A directional drill stem loader (Lanzel; Fig. 1-19; the assembly of the components recited below), comprising: a drill stem magazine (Lanzel; rod magazine 6); a linear actuator (Lanzel; drive device 24 that comprises a tandem cylinder with two cylinders connected in series to form a piston cylinder assembly; col. 4:15-17), including two hydraulic cylinders with two different ranges of motion (Lanzel; Fig. 2; drive device 24; tandem cylinder with two cylinders connected in series have two different ranges of motion since the cylinders are connected in series and thus do not completely overlap in their respective ranges of motion; col. 4:15-17), wherein the two different ranges of motion are along a common line (Lanzel; Fig. 2; drive device 24; tandem cylinder with two cylinders connected in series have two different ranges of motion that are along a common line since the cylinders are connected in series and thus share the common line/axis; col. 4:15-17); and a drill stem gripper (Lanzel; Fig. 2; tube holder 25 that comprises two opposite pressure pistons 26 that clamp on drill tube 7) coupled to the linear actuator, wherein the drill stem gripper is adapted to hold a drill stem (Lanzel; drill tube 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzel US6223837 in view of McBride et al. US8448433.
Regarding claim 2, Lanzel discloses The directional drill stem loader of claim 1, wherein the two hydraulic cylinders (Lanzel; drive device 24 that comprises a tandem cylinder with two cylinders connected in series to form a piston cylinder assembly; col. 4:15-17).
Lanzel does not disclose wherein the two hydraulic cylinders are located on opposing ends of a common rod.
McBride teaches wherein the two hydraulic cylinders are located on opposing ends of a common rod (McBride; Fig. 37; hydraulic cylinders 3702/3704 are located on opposing ends of a common piston rod/shaft 3718).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the two hydraulic cylinders as taught by Lanzel so that they are located on opposing ends of a common rod as taught by McBride for the purpose of simplifying the operation by eliminating the need for the use of an encoder or other mechanical limiters to monitor the two discrete movements of the hydraulic cylinders in the same manner as the applicant.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzel US6223837 alone.
Regarding claim 3, Lanzel discloses The directional drill stem loader of claim 1, wherein a first cylinder (Lanzel; the upper cylinder of the tandem cylinders of the drive device 24) of the two hydraulic cylinders is configured to drop the drill stem segment by a distance to a diameter of the drill stem segment (Lanzel; the diameter of the drill tube 7).
Lanzel is silent regarding wherein a first cylinder of the two hydraulic cylinders is configured to drop the drill stem segment by a distance equal to a diameter of the drill stem segment.
Lanzel teaches the general condition of the two hydraulic cylinders lowering the drill stem by a distance and that the distance is a result-effective variable that provides the desired positioning of the drill stem for operational use with the drill transmission 3 of a drill drive of a drilling implement 1.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the distance as taught by Lanzel to be equal to the diameter of the drill stem since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II)). Doing so would yield a first stage of displacement of the drill stem so that the drill stem is clearly removed from the drill stem magazine and the user/operator can visually verify that the first stage of displacement has been performed without any issues.

Regarding claim 4, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill stem loader of claim 3, wherein a second cylinder (Lanzel; the lower cylinder of the tandem cylinders of the drive device 24) of the two hydraulic cylinders is configured to drop the drill stem segment by a distance equal to a remaining distance (Lanzel; the lower cylinder lowers the drill tube 7 the remaining distance so that the drill tube 7 reaches its final destination) to a drill stem vice (Lanzel; Fig. 1; clamping device rod chuck 12).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzel US6223837 in view of Price et al. US6408954.
Regarding claim 5, Lanzel discloses The directional drill stem loader of claim 1, wherein the drill stem gripper (Lanzel; Fig. 2; tube holder 25 that comprises two opposite pressure pistons 26 that clamp on drill tube 7).
Lanzel does not disclose wherein the drill stem gripper includes a single hydraulic cylinder coupled to a linkage that actuates opposable drill stem gripper jaws concurrently.
Price teaches wherein the drill stem gripper includes a single hydraulic cylinder coupled to a linkage that actuates opposable drill stem gripper jaws concurrently (Price; Fig. 2A; rod transfer mechanism 536 with a single piston/cylinder assembly 577/574 that actuates opposing jaws 531/571 to grip a rod/tubular).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the drill stem gripper as taught by Lanzel with the drill stem gripper as taught by Price since both grippers are known elements that obtain the predictable result of providing a rod-grabbing/gripping means that cooperate with surface drilling assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 6, Lanzel discloses The directional drill stem loader of claim 1, wherein the drill stem gripper (Lanzel; Fig. 2; tube holder 25 that comprises two opposite pressure pistons 26 that clamp on drill tube 7) is adapted to support the drill stem from the drill stem.
Lanzel does not disclose wherein the drill stem gripper is adapted to support the drill stem from underneath the drill stem.
Price teaches wherein the drill stem gripper is adapted to support the drill stem from underneath the drill stem (Price; Fig. 2A; rod transfer mechanism 536 with a single piston/cylinder assembly 577/574 that actuates opposing jaws 531/571 to grip a rod/tubular in which the lower jaw 531 supports the drill stem/rod from underneath/below).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the drill stem gripper as taught by Lanzel with the drill stem gripper as taught by Price since both grippers are known elements that obtain the predictable result of providing a rod-grabbing/gripping means that cooperate with surface drilling assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 7, Lanzel discloses The directional drill stem loader of claim 1, wherein the drill stem gripper (Lanzel; Fig. 2; tube holder 25 that comprises two opposite pressure pistons 26 that clamp on drill tube 7) is coupled to the linear actuator (Lanzel; drive device 24) by that is configured to move the drill stem gripper of a drill stem (Lanzel; drill tube 7) during a retraction operation (Lanzel; Fig. 2).
Lanzel does not disclose wherein the drill stem gripper is coupled to the linear actuator by a linkage that is configured to move the drill stem gripper completely to one side of a drill stem during a retraction operation.
Price teaches wherein the drill stem gripper (Price; Fig. 2A; the assembly of a single piston/cylinder assembly 577/574 that actuates opposing jaws 531/571 to grip a rod/tubular in which the lower jaw 531 supports the drill stem/rod from underneath/below) is coupled to the linear actuator (Price; Fig. 2A; transfer member 523 that comprises a hydraulic cylinder 525 and a piston rod/ram 527) by a linkage (Price; Fig. 2A; the linkage assembly of pivot point 551, pivot point, 573, and lateral extension 581) that is configured to move the drill stem gripper completely to one side of a drill stem during a retraction operation (Price; sequence of Fig. 2A-2B; the opposing jaws 531/571 grip and release a rod/tubular and Fig. 2B shows the retraction operation with jaw 571 moved completely to one side of the drill stem).

Claim(s) 8-9, 11-12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzel US6223837 in view of Eckles US1916466.
Regarding independent claim 8, Lanzel discloses the invention invention substantially the same as described above in reference to independent claim 1, and
A directional drill (Lanzel; Fig. 1-19; the drilling implement/system 1 of Fig. 1), comprising: a drill head (Lanzel; Fig. 1; col. 3:23-24 “drill transmission 3 of a drill drive”) mounted to a carriage frame (Lanzel; Fig. 1; mounting 2 for carriage 5); a power supply (Lanzel; the power supply that drives the drill transmission 3) coupled to the drill head; a drill stem clamp including a clamp to grip a drill stem by applying pressure to sides of the drill stem (Lanzel; Fig. 1; clamping device rod chuck 12), the clamp defining a loading/unloading passageway (Lanzel; Fig. 1; clamping device rod chuck 12 has a passageway for insertion/removal of a rod).
Lanzel is silent regarding a drill stem vice including jaws to grip a drill stem by applying pressure to sides of the drill stem, the jaws defining a loading/unloading passageway.
Eckles teaches a drill stem vice including jaws to grip a drill stem by applying pressure to sides of the drill stem, the jaws defining a loading/unloading passageway (Eckles; Fig. 1; and 4; jaws 18/19 secure pipe P).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the clamp as taught by Lanzel to include jaws as taught by Eckles for the purpose of providing additional gripping abilities.

Regarding claim 9, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill of claim 8, wherein a dispensing port of the drill stem magazine is located over a center of the directional drill (Lanzel; Fig. 2).

Regarding claim 11, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill stem loader of claim 8, wherein a first cylinder of the two hydraulic cylinders is configured to drop the drill stem segment by a distance equal to a diameter of the drill stem segment (the claim is modified substantially the same as described above in reference to claim 3).

Regarding claim 12, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill stem loader of claim 11, wherein a second cylinder of the two hydraulic cylinders is configured to drop the drill stem segment by a distance equal to a remaining distance to a drill stem vice (the claim is modified substantially the same as described above in reference to claim 4).

Regarding independent claim 16, Lanzel discloses the invention invention substantially the same as described above in reference to independent claims 1 and 8, and
A method of drill stem loading (Lanzel; Fig. 1-19), comprising: actuating a gripping device (Lanzel; Fig. 2; tube holder 25 that comprises two opposite pressure pistons 26 that clamp on drill tube 7) to grip a drill stem (Lanzel; drill tube 7) within a drill stem magazine (Lanzel; rod magazine 6); moving the drill stem along a single linear range of motion (Lanzel; Fig. 2; single, vertical, linear range of motion to lower drill tube 7 from the rod magazine 6 with holding fork 18 down to be in line with and to be coupled with the drill transmission 3 and the clamping device rod chuck 12) directly from the drill stem magazine into gripping jaws (Eckles; Fig. 1; and 4; jaws 18/19 secure pipe P) of a drill stem vice (Lanzel; Fig. 1; clamping device rod chuck 12 has a passageway for insertion/removal of a rod), including; actuating a first hydraulic cylinder (Lanzel; the upper cylinder of the tandem cylinders of the drive device 24) to move the drill stem a first distance along the single linear range of motion from within the drill stem magazine to a location outside a dispensing port (Lanzel; Fig. 2) of the drill stem magazine; and actuating a second hydraulic cylinder (Lanzel; the lower cylinder of the tandem cylinders of the drive device 24) to move the drill stem a second distance along the single linear range of motion from the location outside the dispensing port to a drill stem vice (Lanzel; Fig. 1; clamping device rod chuck 12 has a passageway for insertion/removal of a rod).

Regarding claim 18, modified Lanzel teaches the invention substantially as claimed as described above, and The method of claim 16, further including releasing the gripping device from the drill stem, and retracting the gripping device to the drill stem magazine (Lanzel; Fig. 6A-6B retraction sequence to load the next drill tube 7).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzel US6223837 in view of Eckles US1916466 as applied to claim 8 above, and further in view of McBride et al. US8448433.
Regarding claim 10, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill stem loader of claim 8, wherein the two hydraulic cylinders are located on opposing ends of a common rod (the claim is modified substantially the same as described above in reference to claim 2).

Claim(s) 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanzel US6223837 in view of Eckles US1916466 as applied to claim 8 above, and further in view of Price et al. US6408954.
Regarding claim 13, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill stem loader of claim 8, wherein the drill stem gripper includes a single hydraulic cylinder coupled to a linkage that actuates opposable drill stem gripper jaws concurrently (the claim is modified substantially the same as described above in reference to claim 5).

Regarding claim 14, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill stem loader of claim 8, wherein the drill stem gripper is adapted to support the drill stem from underneath the drill stem (the claim is modified substantially the same as described above in reference to claim 6).

Regarding claim 15, modified Lanzel teaches the invention substantially as claimed as described above, and The directional drill stem loader of claim 14, wherein the drill stem gripper is coupled to the linear actuator by a linkage that is configured to move the drill stem gripper completely to one side of a drill stem during a retraction operation (the claim is modified substantially the same as described above in reference to claim 7).

Regarding claim 17, modified Lanzel teaches the invention substantially as claimed as described above, and The method of claim 16, wherein actuating the gripping device includes actuating a single hydraulic cylinder coupled to a linkage that actuates opposable drill stem gripper jaws concurrently (the claim is modified substantially the same as described above in reference to claim 5).

Regarding claim 19, modified Lanzel teaches the invention substantially as claimed as described above, and The method of claim 18, wherein releasing the gripping device includes moving the drill stem gripper completely to one side of the drill stem before retracting (the claim is modified substantially the same as described above in reference to claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Attebo US3506075 teaches, in Figures 1 and 2a-2d, a main gripping arm system 11.
Ellis et al. US8286714 teaches a telescoping shroud/cylinder 35’ that shares a common piston 21’ with a cylinder 19’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	12/2/22